DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/23/2021 to the Office Action mailed on 11/23/2020 is acknowledged.
 
Claim Status
Claims 1, 2, 4, 5 are pending. 
Claim 1 is currently amended.
Claims 3 and 6 were previously canceled.
Claims 1, 2, 4, 5 have been examined.
Claims 1, 2, 4, 5 are rejected.

Priority
	Priority to 371 PCT/GB2017/051239 filed on 05/04/2017, which claims priority to UK patent application 1608891.6 filed on 05/20/2016.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This is a new ground of rejection necessitated by the amendment to the claims.
Claims 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arata et al. (Japanese Patent 3471281 B2, Published 12/02/2003) in view of Bonde et al. (Comparison of Effects of Acidic Electrolyzed Water and NaOCl on Tilletia indica Teliospore Germination, Published 07/1999) and El-Desouky et al. (Effect of Ozone Gas on Degradation of Aflatoxin B1 and Aspergillus Flavus Fungal, Published 02/29/2012).
The claims are directed to a method of treating wheat fungal pathogens comprising applying an electrolyzed water composition to a wheat crop affected with pathogens in which the electrolyzed water composition is prepared by a method comprising: preparing an electrolyte solution comprising water, anhydrous alkali metal carbonate salt such as sodium carbonate and at least one alkali metal chloride salt such as sodium chloride, introducing the aqueous electrolyte solution into an electrolytic 
Arata et al. teach a using acid electrolyzed water having a concentration of 200ppm chlorine for controlling plant diseases, preferably wherein the plant is wheat and preferably wherein the diseases is filamentous fungus such as Gibberella (abstract). 
Arata et al. is lacks a teaching wherein the acid electrolyzed water comprises ozone.
Bonde et al. teach that acid electrolyzed comprises chlorine and ozone (page 631, column 1, paragraph 3).
El-Desouky et al. teach that ozone at concentrations of 20 and 40ppm were able to inhibit fungal, such as Aspergillus flavus, growth in wheat plants (abstract). Ozone can be produced by the electrolysis of water (page 1, column 2, paragraph 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use 20 and/or 40ppm ozone in the composition of Arata et al. and have reasonable expectation of success. One would have been motivated to do so in order to provide additional antifungal properties. It should be noted by the Examiner that Bonde et al. teach that the acid electrolyzed water such as the one taught by Arata et al. has a concentration of ozone. Arata et al. and Bonde et al. lacks any teaching or suggestion of the concentration of ozone in the acidic electrolyzed water. For this reasons El-Desouky et al. is added. 
With regard to the limitations of the method directed to the process for producing the instantly claimed electrolyzed water composition, these are product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is 
For the going reasons the claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 1, 2, 4, and 5 under 35 U.S.C. 103 as being unpatentable over Arata et al. (Japanese Patent 3471281 B2, Published 12/02/2003) in view of Bonde et al. (Comparison of Effects of Acidic Electrolyzed Water and NaOCl on Tilletia indica Teliospore Germination, Published 07/1999) and Mohammadi et al. (Antifungal Effects of Ozonated Water on Aspergillus Parasiticus: A New Approach to Prevent Wheat Contamination, Published 03/17/2015) is withdrawn in view of the amendments to the claims.
Applicant also argues that the prior art electrolyzed water are taught to be acidic, whereas the instant electrolyzed water are not acidic. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not acidic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALI SOROUSH/Primary Examiner, Art Unit 1617